     Case 1:20-cv-01233-NONE-EPG Document 32 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELIA M. HAYES,                                   No. 1:20-cv-01233-NONE-EPG
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S EX PARTE
                                                        APPLICATION WITHOUT PREJUDICE
13           v.
                                                        (ECF No. 31)
14    COSTCO WHOLESALE
      CORPORATION, et al.,                              ORDER STAYING CASE FOR THIRTY
15                                                      DAYS
                         Defendants.
16

17          On February 2, 2021, Plaintiff Delia M. Hayes (“Plaintiff”), proceeding pro se in this

18   action, filed a document entitled “Exparte Request for 90-Day Continuance and Order for

19   Plaintiffs Leave to File Second Amended Complaint.” (ECF No. 31). The request, which the

20   Court will construe as a motion for leave to file a second amended complaint, seeks leave to file

21   an amended complaint in 90 days while Plaintiff finds counsel.

22          Previously, the Court issued findings and recommendations, recommending that

23   Plaintiff’s first amended complaint be dismissed, with leave to amend only certain claims. (ECF

24   No. 25). Plaintiff filed a motion for leave to amend on January 15, 2021, (ECF No. 26), which

25   Defendants opposed, (ECF No. 27), and the Court denied for non-compliance with Eastern

26   District of California Local Rule 137(c), (ECF No. 28). Plaintiff then filed objections to the

27   Court’s findings and recommendations on January 26, 2021, (ECF No. 29), which Defendants

28   responded to on February 2, 2021, (ECF No. 30).
                                                       1
     Case 1:20-cv-01233-NONE-EPG Document 32 Filed 02/03/21 Page 2 of 2


 1          As the Court informed Plaintiff last time she filed a motion for leave to amend, (ECF No.

 2   28 at 2), Plaintiff must attach a proposed amended complaint to any such motion under this

 3   district’s local rules. See E.D. Cal. L.R. 137(c). Again, Plaintiff did not file a proposed amended

 4   complaint. Therefore, the Court will deny her motion for leave to amend.

 5          However, the Court understands that Plaintiff wishes to seek the assistance of counsel.

 6   Therefore, the Court will give Plaintiff an opportunity to file an amended complaint, but only if

 7   she is able to obtain counsel.

 8          The Court thus denies Plaintiff’s motion without prejudice. Plaintiff may re-file a motion

 9   for leave to amend within thirty days if (1) the motion complies with Local Rule 137(c) and (2)

10   Plaintiff is represented by counsel. If that occurs, the Court will evaluate Plaintiff’s motion under

11   the relevant legal standards. The Court may choose to vacate its findings and recommendations

12   and grant leave to amend.

13          However, if Plaintiff does not file such a motion in thirty days, the District Judge will

14   proceed to rule on the pending motion to dismiss, with consideration of the undersigned’s

15   findings and recommendations and any objections filed to them.

16          Accordingly, IT IS HEREBY ORDERED THAT:

17          1. Plaintiff’s motion for leave to file a second amended complaint (ECF No. 31) is

18               DENIED, WITHOUT PREJUDICE;

19          2. This case is STAYED for thirty days; and

20          3. Within the next thirty days, Plaintiff may re-file a motion for leave to amend, in
21               compliance with Local Rule 137(c), if Plaintiff obtains counsel.

22   IT IS SO ORDERED.
23
        Dated:     February 3, 2021                             /s/
24
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
